Fourth Court of Appeals
                                  San Antonio, Texas
                                           July 28, 2022

                                        No. 04-21-00372-CV

                               EAGLE ROCK TIMBER, INC.,
                                       Appellant

                                                v.

                ROCK HARD RENTAL, LLC and Solid Rock Crushing, LLC,
                                  Appellees

                   From the 198th Judicial District Court, Kerr County, Texas
                                    Trial Court No. 18992B
                         Honorable M. Rex Emerson, Judge Presiding


                                          ORDER
Sitting: Patricia O. Alvarez, Justice
         Luz Elena D. Chapa, Justice
         Lori I Valenzuela, Justice

        The court has determined that oral argument may be of benefit to the court on only a
single issue. Therefore, the above cause has been set for formal submission and oral argument
before this Court on September 27, 2022, at 2:00 P.M. before a panel consisting of Justice
Patricia O. Alvarez, Justice Luz Elena D. Chapa, and Justice Lori I. Valenzuela in the courtroom
of the Court of Appeals for the Fourth District of Texas.

        Arguments and counter-arguments will be heard only on appellant’s first issue: whether
the trial court erred in awarding judgment for Solid Rock Crushing, LLC (“SRC”) based upon
Texas Civil Practice and Remedies Code Chapter 12 (the Fraudulent Lien Statute) because SRC
is not a party entitled to recovery under the statute.

        The time for oral argument will be limited to twenty minutes for appellant’s opening
argument, twenty minutes for appellees’ argument, and ten minutes for appellant’s rebuttal
argument. For cases involving multiple parties per side that wish to participate in oral argument,
please contact the Clerk’s office to make special arrangements or file an appropriate motion after
the parties have conferred. If any party no longer wishes to present argument, the party must
notify this Court in writing within seven days of receiving this order.
        While it is anticipated that oral argument will occur in the courtroom, as the COVID-19
situation continues to evolve, this is subject to change. Should oral argument be moved to the
Zoom platform, the time limitations remain the same. If any participant’s link is disconnected
during argument, timing of the argument will stop until the participant is able to reconnect.

        If circumstances permit, this courtroom proceeding will be streaming live and archived
on the court’s YouTube Channel:
        https://www.youtube.com/channel/USiaWJQ7eW5OQIALdyLN6s3A
        In the courtroom, the following social distancing protocols will be observed and are
subject to change:

        Courtroom occupancy is limited to 27 persons, including three justices, one clerk, one
staff attorney, and counsel of record for the appellant and appellee presenting argument (a
maximum of 2 per side). For additional and necessary accommodations for any party on appeal,
please contact the Clerk of Court. Mask wearing is optional for fully vaccinated individuals. If
you do not want to appear in person for oral argument, please contact the Clerk of Court
immediately.



       It so ORDERED on this 28th day of July, 2022.

                                                                      PER CURIAM



      ATTESTED TO: _______________________________
                   MICHAEL A. CRUZ, Clerk of Court